Citation Nr: 0831258	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to November 
1957.

In a July 2003 rating decision, the RO denied, in pertinent 
part, service connection for post-traumatic stress disorder 
(PTSD).  Although notified of the July 2003 rating decision 
in a letter later that month, the veteran did not initiate an 
appeal.  Hence, the decision is final as to the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

This appeal comes before the Board from a September 2004 
rating decision in which the RO denied service connection for 
major depression.  

The veteran was scheduled for a Board hearing in May 2008; 
however, the record reflects that he cancelled the hearing.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim is warranted, even though 
such will, regrettably, further delay an appellate decision.

The record reflects that the veteran's representative 
intended to file a NOD to the denial of service connection 
for PTSD in the July 2003 rating decision.  As noted above, 
however, that decision is final.  Thus, the representative's 
December 2004 statement should have been construed as a 
petition to reopen the claim for PTSD.  

In addition, on his VA Form 9, the veteran stated that he 
cannot sleep because of nightmares and that things remind him 
of a plane crash.  He also stated that he has restlessness 
and anxiety, and that noise and planes scare him.

Also, in a March 2005 letter, the veteran's VA treating 
psychiatrist indicated that his symptoms of anxiety, 
depression, and insomnia are related to in-service trauma.  
In a subsequent March 2005 letter, the same psychiatrist 
stated that the veteran is applying for PTSD due to traumatic 
in-service incidents and that the veteran has chronic 
depression and sleep problems pertaining to the trauma.  The 
psychiatrist then opined that the veteran's symptoms of 
chronic, delayed anxiety, depression, feelings of guilt, and 
anger are more likely a consequence of in-service trauma.

Furthermore, in a March 2007 statement, the veteran's 
representative specifically raised the issue of service 
connection for PTSD and noted that the Board must review all 
issues reasonably raised from a liberal reading of all 
documents in the record.  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  

Lastly, October 2007 correspondence from the veteran reflects 
his understanding that he has been pursuing a claim for 
service connection for PTSD.

Given the above, although the petition to reopen the claim 
for service connection for PTSD has not been adjudicated and 
is not before the Board, the Board finds that, because the 
veteran's depression may be related to his PTSD, on these 
facts, and for the sake of efficiency, the petition to reopen 
the claim for service connection for PTSD is inextricably 
intertwined with the claim for service connection for major 
depression currently on appeal, and that the claims should be 
considered together.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Thus, the RO must 
adjudicate the petition to reopen the claim for service 
connection for PTSD.

With regard to the claim for service connection for 
depression, the medical evidence includes statements relating 
symptoms of depression to inservice trauma.  The veteran has 
not been afforded a VA examination for the purpose of 
determining the etiology of any current diagnosed depression.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment. 38 C.R.F. § 3.159 (2007); Green v. Derwinski, 1 
Vet. App. 121 (1991).  Prior to arranging for the veteran to 
undergo further examination, the RO should obtain and 
associate with the claims file all outstanding VA medical 
records. 

In addition, the evidence reflects that the veteran is in 
receipt of Social Security Administration Disability 
benefits.  Those records should be obtained.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).

To ensure due process, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO should also ensure that its 
notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, the disability rating and effective date, to 
the extent applicable.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal.  The RO should also 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of Dingess/Hartman 
(cited to above), as appropriate

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

4.   The RO should obtain copies of all 
VA outpatient records concerning 
treatment of the veteran's psychiatric 
disability from march 2006 to the present 
time.  All records obtained should be 
associated with the claims folder.

5.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
depression.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  Based on a review of the 
claims file and the clinical findings of 
the examination, the psychiatric examiner 
should set forth a diagnosis of any 
current psychiatric disorder, to include 
depression.  If there is a current 
diagnosis of depression, the examiner 
should state whether it is at least as 
likely as the such psychiatric disability 
was incurred during active service.

6.  The RO should adjudicate the petition 
to reopen the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

If the claim is denied, the RO must 
inform the veteran and his representative 
of the denial and of the need to perfect 
a timely appeal, if the veteran wants to 
appeal the denial.  If a timely NOD is 
received, the RO should address the 
matter in an SOC and afford the veteran 
and his representative an opportunity to 
timely file a substantive appeal.  While 
the RO must furnish the veteran the 
appropriate time period in which to do 
so, the veteran should perfect an appeal 
of the PTSD claim, if desired, as soon as 
possible to avoid unnecessary delay in 
the consideration of the appeal.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


